DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 2/26/2021, with respect to the rejection(s) of claim(s) 1, 8, and 17 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cui et al. (US 2015/0147164; hereinafter Cui), Smith et al. (US 8,529,212; hereinafter Smith), and Mendham (US 5,269,057). The Examiner would like to further note that since amended claims 1, 8, and 17 does not include that the edge coupon retention member seat includes a ridge or is formed as a ridge, which was originally included in claims 2-3 and 11-12, that the amendment to claims 1, 8, and 17 are new matter. This is new matter since the ridge can be interpreted as a separate component from the retention member seat. 
	Applicant argued that new claims are allowable, because they include features not disclosed by Cui and Smith. The Examiner respectfully disagrees. Since claim 20 only recites that “the coupon retention member seats are segmented” and not that they are segmented along the length of the airfoil, Cui and Smith were still interpreted to read upon the claimed invention. Please see rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-6, 8-10, 13-16, and 25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a ridge protrusion extending from the inner surface of the airfoil body, wherein the ridge protrusion is discontinuous along the length of the at least one first coolant passage”. The original application fails to provide support for the ridge protrusion as a separate entity from the edge coupon retention member seats. This is new matter. 
Claim 8 recites “providing a ridge protrusion extending from the inner surface of the airfoil body, wherein the ridge protrusion is discontinuous along the length of the at least one first coolant passage”. The original application fails to provide support for the 
Claims 4-6, 9-10, 13-16, and 25 are rejected for depending on a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, 8-10, 13, 15, 17-19, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2015/0147164; hereinafter Cui) in view of Smith et al. (US 8,529,212; hereinafter Smith) and Mendham (US 5,269,057).
Regarding claim 1, Cui (Fig. 1-2) discloses an airfoil (11) for a blade or nozzle (10) of a turbomachine, the airfoil (11) comprising an airfoil body (11) including at least one first coolant passage (14), and an edge opening (17) in a leading edge (18) or a trailing edge of the airfoil body (11); and an edge coupon (20) having a shape at least partially configured for coupling to the edge opening (17) in the airfoil body (11), the edge coupon (20) including an edge coupon body (20), at least one second coolant passage (22) in the edge coupon body (20) configured for fluid communication with the at least one first coolant passage (14) in the airfoil body (11). 
 retention members each extending from the edge coupon body into an interior of the at least one first coolant passage of the airfoil body for coupling to the plurality of edge coupon retention member seats in the airfoil body, and spaced about the edge coupon body to engage with a respective one of the plurality of retention member seats. 
Smith (Fig. 3-4) teaches an airfoil (30) formed in sections, so there is a leading edge section (50), a central section (32), and a trailing edge section (60), where the leading and trailing edge sections of the airfoil include projections (54, 56, 64, 66) that extend into the central section to secure the leading and trailing edge sections to the central section. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cui by adding projections to the edge coupon, as taught by Smith, in order to help secure the edge coupon to the airfoil body. The projections have been interpreted to read upon the retention member and the retention member seat was interpreted as the space formed by projection 45 or 46. The ridge protrusion has been interpreted as shown below in Figure I. 

    PNG
    media_image1.png
    235
    405
    media_image1.png
    Greyscale

Fig. I. Smith, Fig. 3 (Annotated)
Mendham (Fig. 6-8 and 11) teaches an airfoil in which a damaged leading or trailing edge are cut from the airfoil and replaced with a new part. Mendham teaches that the new leading or trailing edge can be joined to the original airfoil by either a single projection (Fig. 7) on both the pressure and suction side of the airfoil or multiple projections (Fig. 6, 8, or 11) spaced along the length of the airfoil. Since the single and multiple means for coupling the new piece to the airfoil perform the same function, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Cui and Smith by segmenting the ridge protrusion, retention members, and retention member seats along the length of the airfoil as a simple substitution of one means for coupling airfoil components together for another means for coupling airfoil components together, as taught by Mendham, in order to provide the predictable result of coupling the edge coupon to the airfoil. See MPEP 2141 III B. 
Regarding claim 4, Cui, as modified, discloses the airfoil of claim 1, wherein Cui (Fig. 1-2), as modified, further discloses that a brazing material (Cui: Col. 6, lines 2-7) couples the edge coupon (20) to the airfoil body (11) along at least mating surface 
Regarding claim 5, Cui, as modified, discloses the airfoil of claim 1, wherein Cui (Smith: Fig. 3-4), as modified, further discloses that each of the plurality of retention members (54 – based on the modification in claim 1) includes a flexible element (Smith: Col. 6, lines 58-64) having a retention seat engaging element (Smith: 55) at a distal end thereof for engaging with a respective one of the plurality of retention member seats (Smith: formed by 44 and 45) on the inner surface of the airfoil body (Cui: 11).
Regarding claim 6, Cui, as modified, discloses the airfoil of claim 1, wherein Cui (Smith: Fig. 3-4), as modified, further discloses that the plurality of retention member seats (Smith: spaces formed by 44 and 45 and 46 and segmented lengthwise based on modification from claim 1) includes a first retention member seat (Smith: space formed by 44 and 45 and segmented lengthwise based on modification from claim 1) at a first axial depth position relative to the leading edge or the trailing edge of the airfoil body (Cui: 11), and a second retention member seat (Smith: space formed by 46) at a second, different axial depth position relative to the leading edge or the trailing edge of the airfoil body (Cui: 11). Due to the camber in the airfoil taught by Smith the first and second retention member seats are slightly offset from each other in the axial direction relative the leading edge of the airfoil. 
Regarding claim 8, Cui (Fig. 1-2) discloses a method of forming an airfoil (11) for a blade or nozzle (10) of a turbomachine, the method comprising providing an airfoil body (11) including at least one first coolant passage (14) therein and an edge opening (17) in a leading edge (18) or a trailing edge of the airfoil body (11); and providing a first 
Cui fails to disclose that the edge opening having a plurality of edge coupon retention member seats in or on an inner surface of at least one first coolant passage of the airfoil body; providing a ridge protrusion extending from the inner surface of the airfoil body, wherein the ridge protrusion is discontinuous along the length of the at least one first coolant passage; and the first edge coupon includes a plurality of retention members extends from the edge coupon body into an interior of the at least one first coolant passage of the airfoil body for coupling to the plurality of retention member seats in the edge opening in the airfoil body, and the plurality of retention members each couples to a respective one of the plurality of retention member seats in the edge opening in the airfoil body. 
Smith (Fig. 3-4) teaches an airfoil (30) formed in sections, so there is a leading edge section (50), a central section (32), and a trailing edge section (60), where the leading and trailing edge sections of the airfoil include projections (54, 56, 64, 66) that extend into the central section to secure the leading and trailing edge sections are secured to the central section. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cui by adding projections to the edge coupon, as taught by Smith, in order to help secure the edge 
Mendham (Fig. 6-8 and 11) teaches an airfoil in which a damaged leading or trailing edge are cut from the airfoil and replaced with a new part. Mendham teaches that the new leading or trailing edge can be joined to the original airfoil by either a single projection (Fig. 7) on both the pressure and suction side of the airfoil or multiple projections (Fig. 6, 8, or 11) spaced along the length of the airfoil. Since the single and multiple means for coupling the new piece to the airfoil perform the same function, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Cui and Smith by segmenting the ridge protrusion, retention members, and retention member seats along the length of the airfoil as a simple substitution of one means for coupling airfoil components together for another means for coupling airfoil components together, as taught by Mendham, in order to provide the predictable result of coupling the edge coupon to the airfoil. See MPEP 2141 III B. 
Regarding claim 9, Cui, as modified, discloses the method of claim 8, wherein Cui, as modified, further discloses that the coupling further includes metallurgically coupling (Cui: Col. 6, lines 2-7) the first edge coupon (20) to the airfoil body (11) along at least mating surfaces (where the two components join) of the edge coupon body (20) and the airfoil body (11). 
Regarding claim 10, Cui, as modified, discloses the method of claim 9, wherein Cui, as modified, further discloses that the metallurgically coupling (Cui: Col. 6, lines 2-7) including heating the edge coupon (20) and the airfoil body (11), pressing the edge coupon body (20) to the airfoil body (11), and brazing the edge coupon body (20) to the airfoil body (11). 
Regarding claim 13, Cui, as modified, discloses the method of claim 8, wherein Cui (Fig. 1-2), as modified, further discloses providing the airfoil body (Cui: 11) includes manufacturing the airfoil body (Cui: 11) with the edge opening (Cui: 17) and the plurality of retention member seats (Smith: spaced formed by 44 and 45 – refer to claim 8 as to how the plurality of retention member seats have been interpreted) as an integral ridge (Smith: Fig. 3) extending inwardly from the inner surface of the airfoil body (Cui: 11). 
Regarding claim 15, Cui, as modified, discloses the airfoil of claim 8, wherein Cui (Smith: Fig. 3-4), as modified, further discloses that each retention member includes a flexible element (Smith: Col. 6, lines 58-64) having a retention seat engaging element (Smith: 55) at a distal end thereof for engaging with one of the plurality of retention member seats (Smith: space formed by 44 and 45) of the airfoil body (Cui: 11). 
Regarding claim 17, Cui (Fig. 1-2) discloses an edge coupon (20) for a nozzle (10) or blade of a turbomachine, the edge coupon (20) comprising an edge coupon body (20) having a shape at least partially configured for coupling to an opening (17) in a leading edge (18) or a trailing edge of an airfoil body (11) of the nozzle (10) or the blade; at least one coolant passage (22) in the edge coupon body (20) configured for fluid communication with at least one coolant passage (14) in the airfoil body (11). 

Smith (Fig. 3-4) teaches an airfoil (30) formed in sections, so there is a leading edge section (50), a central section (32), and a trailing edge section (60), where the leading and trailing edge sections of the airfoil include projections (54, 56, 64, 66) that extend into the central section to secure the leading and trailing edge sections are secured to the central section. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cui by adding projections to the edge coupon, as taught by Smith, in order to help secure the edge coupon to the airfoil body. The projections have been interpreted to read upon the retention member and the retention member seat was interpreted as the space formed by projection 45 or 46. 
Mendham (Fig. 6-8 and 11) teaches an airfoil in which a damaged leading or trailing edge are cut from the airfoil and replaced with a new part. Mendham teaches that the new leading or trailing edge can be joined to the original airfoil by either a single projection (Fig. 7) on both the pressure and suction side of the airfoil or multiple projections (Fig. 6, 8, or 11) spaced along the length of the airfoil. Since the single and multiple means for coupling the new piece to the airfoil perform the same function, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further modify Cui and Smith by segmenting the retention members and retention member seats along the length of the airfoil as a 
Regarding claim 18, Cui, as modified, discloses the edge coupon of claim 17, wherein Cui (Smith: Fig. 3-4), as modified, further discloses that the retention member (Smith: 54) includes a flexible element (Smith: Col. 6, lines 58-64) having a retention seat engaging element (Smith: 55) at a distal end thereof for engaging with a respective one of the plurality of retention member seats (Smith: spaced formed by 44 and 45 and segmented lengthwise as modified in claim 17) in the edge opening (Cui: 17) in the airfoil body (Cui: 11). 
Regarding claim 19, Cui, as modified, discloses the edge coupon of claim 17, wherein Cui (Smith: Fig. 3-4), as modified, further discloses that the plurality of retention members (Smith: 54 and 56 and segmented lengthwise as modified in claim 17) are spaced about the edge coupon body to engage with the plurality of edge coupon retention member seats in the edge opening (Cui: 17) in the airfoil body (Cui: 11). 
Regarding claim 25, Cui, as modified, discloses the airfoil of claim 1, wherein Cui (Cui: Paragraph 0028), as modified, further discloses that the edge coupon (20) is made of material having a first coefficient of thermal expansion (CTE), and the airfoil body (11) is made of material having a second CTE that is different than the first CTE of the edge coupon (20). This limitation is implicitly disclosed by Cui, since Cui discloses that the edge coupon and the body of the airfoil can be formed from different materials and so would have different CTE’s. 

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2015/0147164; hereinafter Cui) in view of Smith et al. (US 8,529,212; hereinafter Smith) and Mendham (US 5,269,057) and further in view of Crawmer et al. (US 5,351,395; hereinafter Crawmer). 
Regarding claim 14, Cui, as modified, discloses the method of claim 13, but fails to disclose that the manufacturing of the airfoil body includes one of investment casting or additively manufacturing. 
Crawmer (Col. 3, line 68-Col. 4, lines 1-2) teaches that it is well known to manufacture a turbine airfoil using investment casting. Since it is well known to form turbine airfoils using investment casting, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cui and Smith by manufacturing the airfoil body using investment casing, as taught by Crawmer, in order to provide a means of manufacturing the airfoil body.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2015/0147164; hereinafter Cui) in view of Smith et al. (US 8,529,212; hereinafter Smith) and Mendham (US 5,269,057) and further in view of Hovel  et al. (US 8,978,249; hereinafter Hovel). 
Regarding claim 16, Cui, as modified, discloses the method of claim 8, wherein Cui (Cui: Fig. 1-2 and Smith: Fig. 3-4), as modified, further discloses that the airfoil body (Cui: 11) includes providing the airfoil body (Cui: 11) a first retention member seat (Smith: space formed by 45) of the plurality of retention member seats at a first axial 
Cui, as modified, fails to disclose enlarging the edge opening and removing the first retention member seat.  
However, Hovel (Fig. 2 and 3) teaches that the size of the portion of the airfoil that is removed is dependent on the damage done. So if the damage done exceeds the area of the coupon, the portion of the airfoil past the coupon that is damaged would additionally be removed, including potentially the first retention member seat. So, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cui and Smith by enlarging the coupon opening and removing the first retention member seat, as taught by Hovel, in order to ensure all of the damaged airfoil is removed. 

Claims 20-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cui et al. (US 2015/0147164; hereinafter Cui) in view of Smith et al. (US 8,529,212; hereinafter Smith) .
Regarding claim 20, Cui (Fig. 1-2) discloses an airfoil (11) for a blade or nozzle (10) of a turbomachine, the airfoil (11) comprising: an airfoil body (11) including at least one first coolant passage (14), and an edge opening (17) in a leading edge (18) or a trailing edge of the airfoil body (11); and an edge coupon (20) having a shape at least partially configured for coupling to the edge opening (17) in the airfoil body (11), the edge coupon (20) including: an edge coupon body (20), at least one second coolant passage (22) in the edge coupon body (20) configured for fluid communication with the at least one first coolant passage (14) in the airfoil body (11). 
Cui fails to disclose that the edge opening has a plurality of edge coupon retention member seats in or on an inner surface of the airfoil body, the plurality of edge coupon retention member seats segmented such that at least two edge coupon retention member seats are spaced within the at least one first coolant passage, and a plurality of retention members each extending from the edge coupon body for coupling to the plurality of edge coupon retention member seats in the airfoil body, and spaced about the edge coupon body to engage with a respective one of the plurality of retention member seats.  
Smith (Fig. 3-4) teaches an airfoil (30) formed in sections, so there is a leading edge section (50), a central section (32), and a trailing edge section (60), where the leading and trailing edge sections of the airfoil include projections (54, 56, 64, 66) that extend into the central section to secure the leading and trailing edge sections are secured to the central section. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify Cui by adding projections to the edge coupon, as taught by Smith, in order to help secure the edge 
Regarding claim 21, Cui, as modified, discloses the airfoil of claim 20, wherein Cui, as modified, (Smith: Fig. 3-4) further discloses that each of the plurality of retention members (54 – instances on pressure and suction side) includes a flexible element (Smith: Col. 6, lines 58-64) having a retention seat engaging element (Smith: 55 and 56) at a distal end thereof for engaging with a respective one of the plurality of retention member seats (Smith: formed by 44, 45, and 46) on the inner surface of the airfoil body (Cui: 11).  
Regarding claim 22, Cui, as modified, discloses the airfoil of claim 20, wherein Cui, as modified, (Smith: Fig. 3-4) further discloses that the plurality of retention member seats (Smith: spaces formed by 44 and 45 and 46) includes a first retention member seat (Smith: spaces formed by 44 and 45) at a first axial depth position relative to the leading edge or the trailing edge of the airfoil body, and a second retention member seat (Smith: spaces formed by 44 and 46) at a second, different axial depth position relative to the leading edge or the trailing edge of the airfoil body (Cui: 11). Due to the camber in the airfoil taught by Smith the first and second retention member seats are slightly offset from each other in the axial direction relative the leading edge of the airfoil. 
Regarding claim 23, Cui, as modified, discloses the airfoil of claim 20, wherein Cui (Fig. 1-2), as modified, further discloses a brazing material (Cui: Col. 6, lines 2-7) coupling the edge coupon (20) to the airfoil body (11) along at least mating surfaces (where the two components join) of the edge coupon body (20) and the airfoil body (11).
Regarding claim 24, Cui, as modified, discloses the airfoil of claim 20, wherein Cui (Cui: Paragraph 0028), as modified, further discloses that the edge coupon (20) is made of material having a first coefficient of thermal expansion (CTE), and the airfoil body (11) is made of material having a second CTE that is different than the first CTE of the edge coupon (20). This limitation is implicitly disclosed by Cui, since Cui discloses that the edge coupon and the body of the airfoil can be formed from different materials and so would have different CTE’s. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M CHRISTENSEN whose telephone number is (571)270-3275.  The examiner can normally be reached on M-F 9-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on 571-270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DMC/Examiner, Art Unit 3745                                                                                                                                                                                                        
/COURTNEY D HEINLE/Supervisory Patent Examiner, Art Unit 3745